Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Judge Carlos Cortez, Appellant                        Appeal from the 298th District Court of
                                                      Dallas County, Texas (Tr. Ct. No. DC-10-
No. 06-13-00120-CV         v.                         14346). Memorandum Opinion delivered
                                                      by Chief Justice Morriss, Justice Carter and
Coyt Randal (Randy) Johnston, The Dallas              Justice Moseley participating.
Morning News, ALM Media LLC d/b/a
The Texas Lawyer, and Judge Marty Lowy,
Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Judge Carlos Cortez, pay all costs of this appeal.




                                                       RENDERED APRIL 16, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk